Dismissed and Memorandum Opinion filed December 22, 2005












Dismissed and Memorandum Opinion filed December 22,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01132-CR
____________
 
MARCUS
WAYNE DIXON,
Appellant
 
V.
 
THE STATE
OF TEXAS, Appellee
 

 
On Appeal from the 232nd District Court
Harris County,
Texas
Trial Court Cause No. 1033424
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of less than
one gram of cocaine.  In accordance with
the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on October 25, 2005, to confinement for six months in the State Jail
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The certification is supported by the
record.  See Dears v. State, 154
S.W.3d 610, 614‑15 (Tex.
Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 22, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson. 
Do Not Publish C Tex. R. App.
P. 47.2(b).